EXHIBIT 10.4

NON-COMPETITION AGREEMENT

Dated as of February 13, 2001,

among

KPMG CONSULTING, LLC,

KPMG CONSULTING, INC.

and

KPMG LLP





--------------------------------------------------------------------------------



NON-COMPETITION AGREEMENT

            THIS NON-COMPETITION AGREEMENT (the “Agreement”), dated as of
February 13, 2001, is among KPMG LLP, a Delaware registered limited liability
partnership (the “Partnership”), KPMG Consulting, Inc., a Delaware corporation
(“Consulting, Inc.”), and KPMG Consulting, LLC, a Delaware limited liability
company (“LLC,” and together with Consulting, Inc., “Consulting”).

W I T N E S S E T H

            WHEREAS, the Partnership has separated its Consulting Business (as
hereinafter defined) from its accounting and tax businesses;

            WHEREAS, the Partnership formed Consulting, Inc. and LLC in
connection with the transfer to LLC of certain of the operating assets,
properties, personnel and liabilities related to the Consulting Business held by
the Partnership and certain Subsidiaries of the Partnership so that from and
after the Effective Date the Consulting Business was held by Consulting;

            WHEREAS, the Partnership and Consulting desire to clearly
distinguish the types of professional services that will be provided by each of
the Partnership and Consulting;

            WHEREAS, the Partnership and Consulting entered into the Division of
Services Agreement dated as of January 31, 2000 (the “Original Agreement”) which
shall remain in effect until the earlier of the occurrence of an IPO or a Change
in Control (each as defined herein); and

            WHEREAS, the Partnership and Consulting desire to amend and restate
the terms of the non-competition provisions contained in the Original Agreement,
such amendment and restatement to be effective only upon the earlier of the
occurrence of an IPO or a Change in Control.

            NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Partnership and
Consulting each hereby agree as follows:

ARTICLE I

DEFINITIONS, INTERPRETATIONS AND EFFECTIVENESS

            Section 1.1.   Definitions. As used in this Agreement, the following
terms shall have the meanings set forth below.

-1-



--------------------------------------------------------------------------------



            “BMP” means the Partnership’s proprietary Business Measurement
Process methodology used in connection with assurance services.

            “Change in Control” shall mean:



           (i)   a sale or transfer to a non-affiliated third party of all or
substantially all of the assets of Consulting on a consolidated basis in any
transaction or series of related transactions;              (ii)   any merger,
consolidation or reorganization in which Consulting is a party, except for a
merger, consolidation or reorganization in which Consulting is the surviving
corporation and, after giving effect to such merger, consolidation or
reorganization, the holders of Consulting’s outstanding equity (on a fully
diluted basis) immediately prior to the merger, consolidation or reorganization
will own in the aggregate immediately following the merger, consolidation or
reorganization Consulting’s outstanding equity (on a fully diluted basis) either
(i) having the ordinary voting power to elect a majority of the members of
Consulting’s Board of Directors to be elected by the holders of Common Stock and
any other class which votes together with the Common Stock as a single class or
(ii) representing at least 50% of the equity value of Consulting as reasonably
determined by the Board of Directors; or              (iii)   any Person, other
than the Partnership or its affiliates, acquires beneficial ownership of 50% or
more of the outstanding equity of Consulting generally entitled to vote on the
election of directors.

            “Consulting” has the meaning set forth in the Preamble.

            “Consulting Business” means the business of Consulting, which shall
consist of the provision of the Consulting Services and the Consulting
Supporting Services.

            “Consulting, Inc.” has the meaning set forth in the Preamble.

            “Consulting, LLC” has the meaning set forth in the Preamble.

            “Consulting Services” means those services provided by Consulting
and the Transferred Subsidiaries to their clients immediately following the
Effective Date, which consists of the Systems Integration and Integrated
Solutions Services, and in particular those services listed on Appendix A hereto
identified as Consulting Services, and any New Consulting Services.

            “Consulting Supporting Services” shall mean those Consulting
Services that are necessary or advisable to be provided in connection with or
related to the provision of any of the Partnership Services to be provided to
any client of the Partnership Business.

            “Dispute” has the meaning set forth in Section 3.1.

            “Effective Date” means January 31, 2000.

-2-



--------------------------------------------------------------------------------



            “IPO” shall mean the initial public offering of the common stock of
Consulting, Inc. registered under the Securities Act of 1933, as amended.

            “New Consulting Service” shall mean a service related to the
Consulting Services that is not currently provided by the Partnership or
Consulting but which the Parties agree, in accordance with the terms of this
Agreement, shall constitute a Consulting Service.

            “New Partnership Service” shall mean a service related to the
Partnership Services that is not currently provided by the Partnership or
Consulting but which the Parties agree, in accordance with the terms of this
Agreement, shall constitute a Partnership Service.

            “New Service” shall mean a New Consulting Service or a New
Partnership Service.

            “Original Agreement” shall have the meaning set forth in the
recitals.

            “Partnership Services” means those services provided by the
Partnership or its Retained Subsidiaries immediately following the Effective
Date, which consists of the assurance and tax services currently provided by the
Partnership, other than Consulting Services, including without limitation,
attestation and verification services, business risk and technology risk
management services, and other services utilizing BMP as a platform for the
delivery of such services, including but not limited to those services
identified on Appendix A attached hereto as Assurance Services, and the New
Partnership Services.

            “Partnership Supporting Services” shall mean those Partnership
Services that are necessary or advisable to be provided in connection with or
related to the provision of any of the Consulting Services to clients of the
Consulting Business.

            “Party” means the Partnership, Consulting, Inc. or LLC.

            “Person” means an individual, corporation, partnership, limited
liability company, unincorporated syndicate, unincorporated organization, trust,
trustee, executor, administrator or other legal representative, governmental
authority or agency, or any group of Persons acting in concert.

            “Retained Subsidiaries” means any Subsidiary of the Partnership at
any time after the Effective Date, but excluding Consulting and the Transferred
Subsidiaries.

            “Systems Integration and Integrated Solutions Services” means
services related to the installation and implementation of hardware and software
products, electronic commerce and other internet-based solutions and related
information technology services, including without limitation, software
development, resale, distribution and evaluation of third-party products,
strategic and operations advice and assistance, including without limitation,
operational or process redesign, operations improvement of a client’s internal
processes or the information flows required to support those operations;
provided, that such services shall be subject to any limitations set forth in
Appendix A.

-3-



--------------------------------------------------------------------------------



            “Subsidiary” means, when used with reference to any Party, any
corporation, partnership, limited liability company or other entity, a majority
of the outstanding voting power of which is owned directly or indirectly by such
Party.

            “Transferred Subsidiaries” means any Subsidiary which relates to the
Consulting Business and which is transferred to Consulting or a Subsidiary of
Consulting.

            Section 1.2. Rules of Construction. In this Agreement, unless a
clear contrary intention appears:



           (1)   singular numbers includes the plural and vice versa;    
         (2)   reference to any gender includes the other gender;    
         (3)   reference to any Section means such Section of this Agreement and
references in any Section or definition to any clause means such clause of such
Section or definition;              (4)   “herein”, “hereunder”, “hereof”,
“hereto”, and words of similar import shall be deemed references to this
Agreement as a whole and not to any particular Section or other provision hereof
or thereof;              (5)   “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term;              (6)   relative to the determination of any
period of time, “from” means “from and including,” “to” means “to but excluding”
and “through” means “through and including;” and              (7)   headings
contained in this Agreement have been inserted for convenience of reference only
and are not to be used in construing this Agreement.

            Section 1.3.   Effectiveness of this Agreement. This Agreement shall
become effective upon the earlier to occur of (i) the consummation of an IPO, or
(ii) the consummation of a Change in Control. Prior to the effectiveness of this
Agreement, the Original Agreement shall be in full force and effect.

ARTICLE II

NON-COMPETITION

            Section 2.1.   Non-Competition. (a) From and after the Effective
Date, Consulting may provide the Consulting Services and shall not, directly or
through any Person controlling, controlled by, or under direct or indirect
common control with Consulting, engage in the provision of any Partnership
Services.

-4-



--------------------------------------------------------------------------------



            (b)   From and after the Effective Date, the Partnership may provide
the Partnership Services and shall not, directly or through any Person
controlling, controlled by, or under direct or indirect common control with the
Partnership, engage in the provision of any Consulting Services.

            Section 2.2.   New Services. The Partnership and Consulting
acknowledge that each of the Partnership Business and the Consulting Business
will, in the future, involve the provision of services not currently provided by
either the Partnership or Consulting and each agrees that it is advisable and in
the best interests of each of the Parties to provide a mechanism to evaluate the
appropriate Party to provide such services during the term of this Agreement. In
furtherance thereof, the Partnership and Consulting hereby agree that any New
Service shall become part of the business with respect to which such service
most closely relates at the time. To facilitate this agreement, each Party
shall, upon the written request of the other Party, but in any event no later
than March 31 and September 30 of each year during the term of this Agreement,
provide the other Party with information describing in reasonable detail New
Services which have been made available by the Party since the last report. The
Party offering such New Service shall have the exclusive right to do so and such
service shall be included within the definition of the services provided by such
Party as set forth herein unless the other Party sends written notice of its
objection thereto within 30 days of receipt of written notification. Any such
objection shall be considered a Dispute and shall be resolved in accordance with
the provisions of this Agreement.

            Section 2.3.   Additional Considerations and Agreements. (a) Nothing
in this Agreement shall limit the right of either Party to hire the personnel
needed to provide the services to be provided by such Party consistent with the
terms of this Agreement.

            (b)   During the term of this Agreement, Consulting shall not become
a licensed certified public accounting firm and the personnel of Consulting
shall not hold themselves out as certified public accountants or provide any
advice or interpretation of any accounting standards, literature or rules and
the interpretation thereof as promulgated by the applicable standard setting
bodies, including without limitation, the Financial Accounting Standards Board,
the American Institute of Certified Public Accountants and the Securities and
Exchange Commission, or the successors thereto, in any manner or by any means.
The Partnership shall not become a systems integrator.

            (c)   Each Party shall have the right to determine the appropriate
titles for its personnel, based on market acceptance and demand. Notwithstanding
the foregoing, the Partnership and Consulting each agree that, during the term
of this Agreement, it is advisable and in the best interests of each of the
Parties to limit the competition between the Partnership Business and the
Consulting Business with respect to the recruitment of personnel and in that
regard the Partnership hereby agrees to use all reasonable efforts to avoid the
use of the term “consultant” in connection with its recruiting efforts.

            (d)   The Partnership shall have the right to develop technology
tools to support and facilitate the delivery of the Partnership Services. The
Partnership may, but shall not be required to, utilize the services of
Consulting, other joint venture or alliance partners or any third party vendor
or contractor in connection with such development. The Partnership shall have
the

-5-



--------------------------------------------------------------------------------



right to enter into other joint ventures or alliances, or to use any third party
vendors or contractors in the development and/or delivery of non-technology
tools and Partnership Services.

            (e)   To the extent any client engagement as of the Effective Date
involved the services of both the Partnership and Consulting, the Parties agree
to negotiate in good faith the appropriate arrangements necessary to continue
such engagement following the Effective Date if the Parties so desire in a
prime/subcontractor relationship with fees payable by the client for such
contract work.

            (f)   The Partnership and Consulting each agree that it is advisable
and in the best interests of the Parties to provide a mechanism to avoid a
situation in which the Partnership and Consulting each submit a proposal to a
client to provide similar services to such client. If either Party obtains
information or otherwise becomes aware that the Partnership and Consulting each
intend to submit a proposal to a client with respect to the same potential
engagement, the Party with such information (the “Notifying Party”) shall send
written notice to the other Party (the “Receiving Party”) setting forth the name
of the client and a description of the services to be provided in connection
with such engagement. Within five (5) business days of receipt of such notice
the Receiving Party shall send the Notifying Party a response indicating whether
it intends to submit a proposal with respect to such engagement and, if so, why
it believes it is the appropriate Party to submit the proposal. Within two (2)
business days of receipt of a response indicating the Receiving Party’s
intention to submit a proposal, the Notifying Party will send the Receiving
Party written notice of objection if the Receiving Party also intends to submit
a proposal and such objection shall be considered a Dispute and shall be
resolved in accordance with the provisions of this Agreement.

            (g)   (i)   The Partnership and Consulting each agree that nothing
set forth herein shall prohibit the Partnership from acquiring, purchasing or
otherwise combining with, and following such acquisition, purchase or
combination, actively engaging in, any business that has a subsidiary, division,
group, franchise or segment that is engaged in any Consulting Services, and
termination of this Agreement shall not occur, so long as such the Partnership
divests itself or causes the divestiture of such subsidiary, division, group,
franchise or segment within six months of the date of such acquisition, purchase
or combination.

                    (ii)   This Agreement and the rights and obligations of the
Parties hereunder shall terminate in the event the Partnership enters into a
merger, consolidation, amalgamation or other business combination involving the
Partnership or KPMG International which results in the Partnership (either
directly or through any other Person controlling, controlled by, or under direct
or indirect common control with the Partnership) providing consulting services
comparable to those offered by Consulting if the Partnership fails to divest as
required pursuant to Section 2.3(g)(i).

                    (iii)   In the event that this Agreement is terminated
pursuant to Section 2.3(g)(ii), Partnership shall pay to Consulting any damages
suffered by Consulting as a result of an event described in Section 2.3(g)(ii).
The Parties shall negotiate in good faith for a period of 30 days to determine
the amount of any such damages, and if the Parties are unable to agree within
such 30 day period, the matter shall be resolved as a Dispute under Article IV.

-6-



--------------------------------------------------------------------------------



            (h)   (i)   The Partnership and Consulting each agree that nothing
set forth herein shall prohibit Consulting from acquiring, purchasing or
otherwise combining with, and following such acquisition, purchase or
combination, actively engaging in, any business that has a subsidiary, division,
group, franchise or segment that is engaged in any Partnership Services, and
termination of this Agreement shall not occur so long as Consulting divests
itself or causes the divestiture of such subsidiary, division, group, franchise
or segment within six months of the date of such acquisition, purchase or
combination.

                    (ii)   This Agreement and the rights and obligations of the
Parties hereunder shall terminate in the event Consulting enters into a merger,
consolidation, amalgamation or other business combination involving Consulting
which results in Consulting (either directly or through any other Person
controlling, controlled by, or under direct or indirect common control with
Consulting) providing assurance or tax services comparable to those offered by
the Partnership if Consulting fails to divest as required pursuant to Section
2.3(h)(i).

                    (iii)   In the event that this Agreement is terminated
pursuant to Section 2.3(h)(ii), Consulting shall pay to the Partnership any
damages suffered by the Partnership as a result of an event described in
Section 2.3(h)(ii). The Parties shall negotiate in good faith for a period of
30 days to determine the amount of any such damages, and if the Parties are
unable to agree within such 30 day period, the matter shall be resolved as a
Dispute under Article IV.

            (i)   The Parties agree that each of them may, but shall be under no
obligation to, refer clients to one another. In no event shall the Parties pay
referral fees, commissions or other compensation for any such referrals to each
other or to any subsidiary, affiliate, partner, principal, employee or agent of
the other entity.

            (j)   The Parties agree that they will not enter into any co- or
joint marketing, advertising or similar agreements or arrangements which (i) are
inconsistent with the agreements in Section 2.3(i), and (ii) do not clearly
state that the Partnership and Consulting are separate firms.

ARTICLE III

DISPUTE RESOLUTION

            Section 3.1.   Escalation. Except as provided in Section 4.2 hereof,
if a dispute, claim or controversy arises out of or arises in connection with
this Agreement, including, but not limited to, the termination or validity
hereof (a “Dispute”), the Partnership and Consulting agree to use the following
procedures, in lieu of either Party initially pursuing other available remedies,
to resolve the Dispute. The Parties agree that they will first attempt to settle
any Dispute arising out of this Agreement through good faith negotiations in the
spirit of mutual cooperation between business executives with authority to
resolve the Dispute. Prior to taking action as provided in Section 3.2, the
Parties shall first submit the Dispute to an appropriate corporate officer or
partner of each Party for resolution, and if such corporate officer and partner
are unable to resolve such Dispute, either Party may request that their
respective chief executive officers, or their respective delegees, attempt to
resolve such Dispute. The officers or delegees to

-7-



--------------------------------------------------------------------------------



whom any such claim or controversy is submitted shall attempt to resolve the
Dispute through good faith negotiations over a reasonable period, not to exceed
30 days in the aggregate unless otherwise agreed. Such 30-day period shall be
deemed to commence on the date of a notice from either Party describing the
particular Dispute.

            Section 3.2.   Submission to Mediation. If, within 30 days after
such meeting of officer and partner or delegees, the Parties have not succeeded
in negotiating a resolution of the Dispute, the Partnership and Consulting agree
to refer the matter to a panel consisting of one (1) senior partner or the
delegee thereof from the Partnership and one (1) executive officer or the
delegee thereof from Consulting (which individuals or delegees shall not have
been, as much as practicable, directly involved in the Dispute) for review and
resolution. These individuals are referred to herein as the “Senior Executives.”
Upon such referral, the Senior Executives shall review the following materials
provided by the Partnership and Consulting: a copy of the terms of this
Agreement and a concise (less than 10 page) summary of the basis of each party’s
contentions, including the relevant facts and areas of disagreement. If the
Dispute cannot be resolved by the Senior Executive panel pursuant to this
Section 3.2 within 30 days of the referral of such Dispute, the Partnership and
Consulting may then pursue the remedies contemplated by Section 3.3 and 3.4.

            Section 3.3.   Arbitration. Any dispute that is not resolved by
negotiations pursuant to Section 3.2 will, upon written notice by either Party
to the other Party involved in the Dispute, be resolved by binding arbitration
administered by the American Arbitration Association (“AAA”) in accordance with
its Commercial Arbitration Rules. Within ten (10) business days after the
commencement of arbitration, each Party shall select one person to act as
arbitrator and the two arbitrators so selected shall select a third arbitrator
within ten (10) business days of their appointment. If the arbitrators selected
by the Parties are unable or fail to agree upon the third arbitrator within such
time period, the third arbitrator shall be selected by the AAA within the
(10) business days following a written request by any of the parties to the AAA.
The place of arbitration shall be New York, New York, and the language of the
arbitration shall be English. It is understood and agreed by the Parties that
money damages might not be a sufficient remedy for any breach of this Agreement,
and that, notwithstanding anything else set forth in this Section 3.3 concerning
the arbitration of disputes and the procedure for such arbitration, and pending
the outcome of any such arbitration, the Parties shall be entitled to seek and
obtain injunctive relief as a provisional remedy for any such breach, which
shall not be deemed to be the exclusive remedy for any such breach but shall be
in addition to all other provisional remedies available at law or equity. The
prevailing Party in the arbitration shall be entitled, in addition to such other
relief as may be granted, to its reasonable attorney’s fees and other costs
reasonably incurred in such arbitration. The Parties specifically agree to be
bound by the decisions rendered by the arbitration panel provided for herein and
agree not to submit a dispute subject to this Section 3.3 to any national,
federal, state, provincial, local or other court or arbitration association
except as may be necessary to enforce the decision rendered by the arbitrators.
The Parties hereby agree that the existence of a Dispute and the details thereof
shall be considered confidential information, and each Party agrees not to
disclose such information to any other Person except those of its personnel that
have a need to know such information for purposes of attempting to resolve the
Dispute.

-8-



--------------------------------------------------------------------------------



            Section 3.4.   Injunctive Relief. Nothing contained in this
Article III shall prevent either Party from resorting to judicial process, in
accordance with Section 4.2 if injunctive or other equitable relief from a court
is necessary to prevent serious and irreparable injury to one Party or to
maintain the status quo before, during or after the commencement of the
mediation process set forth in this Article III. The use of arbitration
procedures will not be construed under the doctrine of laches, waiver or
estoppel to affect adversely either Party’s right to assert any claim or
defense.

ARTICLE IV

MISCELLANEOUS PROVISIONS

            Section 4.1.   Entire Agreement. This Agreement constitutes the only
agreement between the Parties with respect to the subject matter hereof, there
being no prior written or oral promises or representations not incorporated
herein or therein.

            Section 4.2.   Choice of Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of New York,
as though all acts and omissions related hereto occurred in New York. Any
lawsuit arising from or related to this Agreement shall only be brought, to the
extent permitted by Section 3.3 and 3.4, in the United States District Court for
the Southern District of New York or in any state court in the State of New
York. To the extent permissible by law, the Parties hereby consent to the
jurisdiction and venue of such courts. Each Party hereby waives, releases and
agrees not to assert, and agrees to cause its Affiliates to waive, release and
not assert, any rights such Party or its Affiliates may have under any foreign
law or regulation that would be inconsistent with the terms of this Agreement as
governed by New York law.

            Section 4.3.   Amendment; Waiver. No amendment or modification of
the terms of this Agreement shall be binding on any Party unless reduced to
writing and signed by an authorized representative of the Party to be bound. The
waiver by any Party of any particular default by the other Party shall not
affect or impair the rights of the Party so waiving with respect to any
subsequent default of the same or a different kind; nor shall any delay or
omission by either Party to exercise any right arising from any default by the
other Party affect or impair any rights which the non-defaulting Party may have
with respect to the same or any future default.

            Section 4.4.   Severability. If any provision of this Agreement is
held invalid or unenforceable for any reason, the invalidity shall not affect
the validity of the remaining provisions of this Agreement, and the Parties
shall substitute for the invalid provision a valid provision which most closely
approximates the intent and economic effect of the invalid provision. Without
limiting the generality of the foregoing, if any provision of this Agreement
shall be determined, under applicable law, to be overly broad in duration,
geographical coverage or substantive scope, such provision shall be deemed
narrowed to the broadest term permitted by applicable law and shall be enforced
as so narrowed.

-9-



--------------------------------------------------------------------------------



            Section 4.5.   Counterparts. For convenience of the Parties, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original for all purposes.

            Section 4.6.   Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Affiliates, successors and permitted
assigns and shall not confer upon any other Person any remedy, claim, liability,
reimbursement or other right in excess of those existing without reference to
this Agreement.

            Section 4.7.   Notices. All notices which either Party may be
required or desire to give to the other Party shall be in writing and shall be
given by personal service, telecopy, registered mail or certified mail (or its
equivalent), or overnight courier to the other Party at its respective address
or telecopy telephone number set forth below. Mailed notices and notices by
overnight courier shall be deemed to be given upon actual receipt by the Party
to be notified. Notices delivered by telecopy shall also be confirmed in writing
by the sending Party by overnight courier and shall be deemed to be given upon
actual receipt by the Parties to be notified.

            If to the Partnership:

      KPMG LLP   345 Park Avenue   New York, NY 10154   Attention: Chairman



            with a copy to:

      KPMG LLP   345 Park Avenue   New York, NY 10154   Attention: General
Counsel



            If to Consulting:

      KPMG Consulting, Inc.   1676 International Drive   McLean, Virginia 22102
  Attention: Chief Executive Officer



            with a copy to:

      KPMG Consulting, Inc.   1676 International Drive   McLean, Virginia 22102
  Attention: General Counsel

A Party may change its address or addresses set forth above by giving the other
Party notice of such change in accordance with the provisions of this Section.

-10-



--------------------------------------------------------------------------------



            Section 4.8.   Termination. This Agreement and the rights and
obligations of the Parties hereunder shall terminate on the earliest to occur of
(i) the mutual agreement of the Parties or (ii) the fifth anniversary of the
closing of the earlier of the IPO or a Change in Control or (iii) the date of a
termination pursuant to Section 2.3.

            Section 4.9.   Section Headings. All Section headings are for
convenience only and shall in no way modify or restrict any of the terms or
provisions hereof.

            Section 4.10.   Schedules and Exhibits. All Schedules and Exhibits
referred to herein are intended to be and hereby are specifically made a part of
this Agreement.

            Section 4.11.   Performance. Each Party shall cause to be performed,
and hereby guarantee the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary or Affiliate of such Party.

            Section 4.12.   Limitation. The Parties understand and acknowledge
that this Agreement is among the Partnership, Consulting, Inc. and LLC and that
their respective partners, principals, officers, directors, shareholders and
members are not liable hereunder in their capacity as such.

-11-



--------------------------------------------------------------------------------



      IN WITNESS WHEREOF, each of the Parties hereto have caused this Agreement
to be signed by its authorized representatives as of the date first above
written.


KPMG LLP By: /s/ Stephen G. Butler


--------------------------------------------------------------------------------


Name: Stephen G. Butler
Title: Chairman KPMG CONSULTING, LLC By: /s/ Randolph C. Blazer


--------------------------------------------------------------------------------


Name: Randolph C. Blazer
Title: President and CEO of KPMG Consulting, Inc., member KPMG CONSULTING, INC.
By: /s/ Randolph C. Blazer


--------------------------------------------------------------------------------


Name: Randolph C. Blazer
Title: President and CEO



--------------------------------------------------------------------------------



Appendix A to the Non-Competition Agreement

Non-Competition Between Assurance And Consulting

This document is Attachment A to the Non-Competition Agreement and is intended
to describe the division of services between Assurance and Consulting.

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Systems Integration Services Performs none. Provides all such services.
Attestation Services
(1) Performs all. This applies to attestation services related to financial and
non financial information, including the authentication/audit ing of electronic
and digital transactions. Performs none. (2) Accounting Services Provides all
accounting, and bookkeeping services (including accounting issue resolution,
compilations and compilation assistance, accounting record reconstruction,
reconciliation assistance, account analysis and regulatory compliance reviews)
Performs information tasks in conjunction with and as a part of financial
systems implementations and program management of large scale programs. This is
not provided as a discrete service offering. Corporate Transactions, including:
• Valuation Services • Performs none. • Performs all. • Transaction Services •
Performs all. • Performs none. • Corporate Recovery • Performs all. • Performs
none. • Corporate Finance • Performs all. • Performs none. • Merger and
Integration Services • Provides as to Partnership Services • Provides as to
Consulting Services Actuarial Services Performs all. Performs none. Management
Advisory Services Performs all. Performs none.



--------------------------------------------------------------------------------

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Litigation and Forensics Performs all, including:
• Litigation Support
• Intellectual Property Management
• Integrity Management and Ethics
• Forensics and Fraud Detection and Prevention
• Channel Management Not a discrete service. May provide expert testimony as
requested by clients.              (3) Executive Search Performs none. Performs
none in the US. Finance and Accounting Outsourcing Provides functional design
and workforce to operate outsourced processes, and manages engagements. Provides
technology solution and support for systems and networks supporting engagements.
Consulting is expected to be the solution provider. Financial Risk Management
Financial Risk Management includes services that assist a client in
understanding its financial risks, designing mechanisms to control and mitigate
risks, and analyzing the implications of those risks. Financial risks include
derivative risks, credit risks, treasury risks and other financial instrument
risks. Provides none Business Risk Management Provides evaluative, diagnostic
and solution services for all areas of business risk. Provides technology
integration services in business risk engagements. Internal Controls Performs
assessments, designs and implements solutions related to internal controls and
as further defined under Information Risk Management below. Explicitly performs
Implements technology solutions.



--------------------------------------------------------------------------------

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

assessment, design and implementation of internal controls around information
security and privacy. Provides reports on the adequacy of systems of internal
controls. Business Measurement and Information Flows Provides services related
to the evaluation and/or attestation of information flows, including analyzing
information in systems, using analytics to understand this information and
measurement of business achievements. Services will focus on information
efficacy, privacy, reuse and management, as well as attestation of information
flows. Provides technology integration services. Strategy Consulting Provides
none Provides all Business Process Reengineering Provides none Provides all
Business Process Analysis Business Process Analysis services are a natural
extensions of the BMP methodology and continuous improvement aspects of the BMP
methodology. Provides technology and integration services to support Business
Process Analysis engagements. Business Process Analysis services assists
companies in understanding how they produce financial information for internal
and external uses. Such services include financial information flows in the



--------------------------------------------------------------------------------

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

areas of the finance function and operations. Business Process Analysis is
limited to: Business Process Analysis is limited to: • analyzing a business
process to understand its objectives, • understanding the impediments to
achievement of those objectives, and • making recommendations to improve the
controls to mitigate risk and improve the process.

Business Process Analysis does not include integrating technology solutions into
the process. Assurance can provide Business Process Analysis services for all
companies with which KPMG LLP has a BMP based attestation/verification
relationship. Assurance shall not perform Business Process Analysis services for
companies with which KPMG LLP does not have a BMP based attestation/verification
relationship unless they are below the following criteria or unless Consulting
declines to perform such engagements: Commercial entities listed in Fortune’s
1,500 largest



--------------------------------------------------------------------------------

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

companies based on revenues* Banks and Bank Holding Companies listed in the
American Bankers’ Top 50 in Assets, and any other financial services entity
including insurance, mortgage banking, brokerage, credit card processors or
other whose assets are the same size as the 50 largest Banks* Health Care
Providers in systems that include 7 or more acute care facilities* Federal
Government, State Governments and the 10 Largest Local Government units* Top 100
Research Universities, all state-wide University systems and all major state and
private University medical hospitals* Regulatory Services Provides all
evaluative, diagnostic and solution services for areas of regulatory risk.
Renders attest, compliance and consultative reports in this area. Provides no
regulatory services except for technology integration services to support
regulatory services engagements.              (4) Quality Registrar Provides
all, including ISO registrar services. Provides none              (5)
Information Risk Management



--------------------------------------------------------------------------------

          Service Assurance Consulting

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

• Functional Solutions • Assurance is explicitly responsible for assessing the
quality of Internal Controls and for providing solutions where improvements are
warranted or weaknesses exist. • Consulting may contract with assurance
providers, whereby assurance providers will provide functional internal controls
design expertise on large scale systems integration service offerings including
ERP,
e-Engineering and Supply Chain type engagements. • Assurance provides a range of
Business Continuity Management (BCM) services including Systems Availability,
Systems Reliability, and Systems Recoverability assessments. • Implements
technology solutions to respond to BCM issues. • Technical Solutions Assurance
will provide the technology solutions that focus on the Internal Controls
Infrastructure. Consulting provides technical solutions to systems integration
engagements including Analysis, Design, Architecture, Implementation, and
Quality Assurance. • Security Services Including Privacy(1) Assurance provides
these services from an internal controls perspective in response to demand for
security and privacy services at an enterprise, departmental, or application
level. Consulting provides these services from a systems integration perspective
in response to demand for security and privacy services as part of an overall
information systems architecture or systems integration engagement. These
services focus on assessment, and strategy development, architecture, Consulting
may partner with assurance providers to provide functional services should



--------------------------------------------------------------------------------

1   This is an area that Assurance and Consulting will have in common. However,
each practice engages the market for these services from different perspectives.
Assurance from an internal controls perspective and Consulting from a systems
integration perspective.